Citation Nr: 1758835	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

In September 2015, the Board remanded the matter for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In December 2015, the Veteran submitted a letter from a VA physician in support of his claim for an increased rating, along with a waiver of review of this evidence by the agency of original jurisdiction (AOJ); so the Board my proceed to review this evidence on the merits.  Additionally, in January 2016, the Veteran submitted lay evidence (including his own statement) in support of his claim for an increased rating, which was subsequent to the most recent supplemental statement of the case issued in December 2015.  Waiver of RO consideration of this additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C. § 7105(e).


FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has had a 30 percent rating for his service-connected PTSD since March 2007.  See July 2007 rating decision.  In October 2008 (more than one year after the July 2007 rating decision), he filed a claim for an increased rating, which was denied in an April 2009 rating decision.  The Veteran has appealed.  

In December 2011, he was granted a temporary total rating for his service-connected PTSD, effective October 5, 2011 until January 1, 2012, based on hospitalization over 21 days.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).    

The Veteran's PTSD has been evaluated under the provisions of DC 9411 throughout the appeal period.  This DC provides for a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Global assessment of functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 were indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicated impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts

A military record shows that the Veteran served in Vietnam from September 25, 1971 to September 24, 1972, although other records (including the Veteran's DD-214) show that he was discharged from service in April 1972.  In any case, the Veteran is already service connected for PTSD.  

Prior to the present claim, an April 2005 VA PTSD examination, the Veteran disclosed that he had lied about having a toothache during service in order to get out of Vietnam, and that he was indeed sent back to the states.  He also told the examiner that he had served 9 months in Vietnam.  He reported that after service he had primarily worked as a ceramic and tile contractor, and was self-employed; although he also stated that he was "currently [sic] working as a building inspector a 'couple of hours each week.'"  See examination report, p. 4.  As far as social functioning, he reported that he had been involved in a monogamous romantic relationship for the past 12 years, and drank "one beer or a rum drink every day."  The examiner noted that, according to VA records, the Veteran had a history of consuming a case of beer per day, and of recreationally using heroin and LSD, "however, [the Veteran] did not mention this during the examination."  See examination report, p. 5.  Clinical assessment found orientation intact for person, place, and time; and the Veteran was cooperative and friendly through the evaluation.  Eye contact was good, and thought process was intact and goal oriented, and there was no evidence of delusions, hallucinations, or paranoid, or perceptual disorder.  Memory was intact and affect was euthymic, and the Veteran denied a history of suicidal/homicidal attempts, or any current suicidal ideation.  GAF score was 68.

In May 2007, the Veteran was afforded another VA PTSD examination, during which he presented as quite irritable and started the evaluation off by criticizing his previous Compensation and Pension examiner, stating that "she did not understand me."  See examination report, p. 7.  He said that he hoped that the results of his current Compensation and Pension Examination would be different and "seemed quite focused on attempting to control the session tempo."  Id.  On review of the claims file the examiner noted that the Veteran had been drafted into the Army in April 1971 and discharged as an E-3 one year later in April 1972; despite, according to the Veteran, receiving an Article 15 during that year.  See examination report, p. 2.  The examiner added that the Veteran was "extremely vague" and "provided very limited information about his experiences in Vietnam - could not provide specific locations in which he had served," which the examiner remarked was unusual for Vietnam combat veterans.  See examination report, pp. 3, 7.  During the examination the Veteran endorsed a history of using a number of different substances including marijuana, heroin, morphine, and LSD, but denied using any of these substances within the past 6 months.  See examination report, p. 6.  Clinical assessment found the Veteran oriented to time, day, place, and person.  Thought processes were generally logical, sequential, and goal directed, and there was no delusional thought content or evidence of any formal thought disorder or previous psychotic behavior.  The veteran demonstrated adequate abstract ability and there was no indication of any memory impairment for recent or remote events, despite the Veteran's relative lack of information provided regarding his experiences in Vietnam.  Axis I diagnosis was adjustment disorder; with GAF score of 70.  

In March 2009, in connection with the present claim, the Veteran was afforded another VA PTSD examination.  At that time he appeared irritable and mildly depressed throughout much of the interview and kept moving his chair further and further away from the examiner, to the point where he actually moved a table that was behind him further back in the room and placed himself further away from the examiner and closer to the corner of the room; behavior that, according to the examiner, "appeared to be purposeful and designed to call the examiner's attention to his apparent discomfort and displeasure with the examination."  See examination report, p. 5.  Eye contact was poor and his speech was somewhat rambling; but affect appeared appropriate; he was oriented to person, place, and time; memory appeared grossly intact; and there was no evidence of delusions, hallucinations, or inappropriate behavior.  He denied suicidal or homicidal thoughts, ideas, plans, or intent, but did admit to passive suicidal ideation.  He also denied panic attacks, but did admit to some ritual checking behavior around safety issues, and difficulty falling asleep and staying asleep due to nightmares.  The examiner noted that the Veteran was independent in his activities of daily living and living with his girlfriend of 17 years, but had recently lost his 6-12 hour per week job.  The diagnosis was mild PTSD, with a GAF of 60.  The examiner added "he continues to report symptoms of post- traumatic stress disorder of moderate severity, although these symptoms do not appear to interfere with his ability to maintain a long term relationship or engage in leisure activities such as motorcycle riding."

In a letter dated in July 2010, a VA staff psychiatrist advised that the Veteran had been under her care since July 2006, averred that the Veteran had been unable to retain any job for more than 2 1/2 months since returning from Vietnam, and averred that the Veteran's PTSD symptoms of hyperarousability, irritability, volatile temper and poor tolerance for frustration all contribute to his difficulty in the work setting.  She further averred as follows:  

The symptoms of PTSD that make working with and for others impossible, also interfere with the patient's ability to be in family and social situations.  He has profound difficulty concentrating during conversations with his loved ones, as he is constantly bombarded with recurrent mental images of his combat experience.  He therefore tends to be socially withdrawn, has marked increase in his anxiety and hyper-vigilance in crowds and often attempts to eradicate these images, and the emotions evoked by them, by "self-medicating" through impulsive abuse of alcohol.  Due to his PTSD, his family relations have often been strained over the years, with this being deeply troubling to the patient.

In a separate report dated in July 2010 this same psychiatrist averred that the Veteran had been unable to maintain substantially gainful employment since the early 1980s, and that the Veteran "has not tolerated a variety of psychiatric medications tried over the years."

In October 2011, the Veteran was admitted into an inpatient PTSD treatment program.  He has already been granted a separate 100 percent rating for this time period.

In a letter dated in July 2012, a longtime friend of the Veteran (a psychologist) asserted that the Veteran's "combat related PTSD is so deep and severe-that it has completely disabled him in all functional spheres of his life, especially employment and social relationships;" and that in his professional opinion, the Veteran's "day to day baseline (almost static) GAF falls between 46 and 48."  This friend admitted that he had not clinically examined the Veteran.

In July 2013, the Veteran was afforded another VA PTSD examination.  According to this examiner, there had been no increase in severity of PTSD symptoms during the review period and, based on his PTSD symptoms alone, the veteran "remains fully employable."  The examiner added that the psychiatric symptoms of PTSD "do not affect his ability to tolerate the stress, schedule requirements, and interpersonal interactions inherent in any employment setting as demonstrated by the Veteran' s ability to hold down part-time work and odd jobs."  Diagnosis was mild PTSD, with GAF of 65.  

In a report dated in November 2013, the VA staff psychiatrist reiterated her position that the Veteran has been unable to remain employed for any length of time since returning from Vietnam, and is socially isolated and avoids most social interactions, with his PTSD productive of a GAF of 53.  See November 2013 PTSD DBQ assessment.  She categorized the Veteran's PTSD as severe.

In July 2015, the Veteran's representative submitted a statement from an individual who averred that she had been the Veteran's "significant other for the last 20 years," and had been living with the Veteran "for 12 years."  She talked about the Veteran's "volatile behavior" and "trust issues."  She further averred "Later I came to understand that he was drinking or doing whatever it took to anesthetize himself from his recent experiences of being a Vietnam Combat Veteran."

During the July 2015 Board Hearing, the Veteran testified that he had entered the inpatient PTSD program in 2011 at the urging of the abovementioned VA staff psychiatrist because "she thinks that I needed to be with people specific to PTSD."  Board Hearing Transcript, p. 5.  At that point the Veteran's representative stated that "She's a psychiatrist so she's pretty much a broad based --all mental health issues and she recommended you do a specific PTSD focus class."  Id.  On subsequent query from his representative the Veteran declared that his symptoms had worsened since his last VA examination (see Transcript, p. 21), and in September 2015 the Board remanded the matter for a new VA examination, which was done in November 2015.  

A November 2015 VA PTSD examination was conducted pursuant to the Board's September 2015 remand.  During the examination, the Veteran complained of nightmares and chronic sleep impairment, and said that he was always thinking about Vietnam.  See examination report, p. 6.  See also January 2016 letter from Veteran, in which he stated that he, mentally, was "still living my life as a twenty year old, still in that war, in that faraway country Vietnam, who hasn't been able to make it back."  He also reported that he disliked being around groups of people and was hypervigilant.  He said that he owned guns that were disassembled, and denied any suicidal ideation other than fleeting thoughts, or thoughts of harming others.  The examiner observed that the Veteran was neatly attired and alert oriented, although affect was restricted and tense.  Conversation was vague, lacking in detail, and impressionistic at times; and the examiner noted that the Veteran "pulled the chair away from the window in a manner that appeared purposeful in effort to illustrate his distress to the interviewer."  See examination report, p. 6.  She also noted that the Veteran was not engaging in regular mental health treatment, had not been on psychiatric medications since around 2008, and had been seen by a psychologist only 2 times for supportive sessions in the past year; and averred that "based on his current reports, his symptoms have not significantly changed since the last C&P exam."  See examination report, p. 7.  The examiner added that given his symptoms and relative lack of psychiatric treatment, the Veteran's PTSD "would be judged mild to moderate."  Id.

In a letter dated in December 2015, a VA staff psychologist advised that the Veteran had been under his care since May 2012, and maintained that the Veteran's PTSD falls in the category of occupational and social impairment with deficiencies in most areas.  He added as follows: "a veteran with his intelligence would have a job and had completed a whole career if he could function in those setting, but his PTSD makes that nearly impossible at times."

Analysis

In the light of the whole recorded history and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the Veteran's PTSD causes no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily; which comports with the criteria for the currently assigned 30 percent rating, but no higher.  According to the Veteran himself, his PTSD is productive of nightmares, impaired sleep, irritability, and his preferring to sit with his back against a wall; a disability picture that does not meet the criteria for a rating higher than 30 percent.  

As for the proposition that the Veteran's PTSD has had a severe impact on his occupational functioning, while the Veteran has convinced his therapists that he is unable to engage in substantially gainful employment due to his PTSD/irritability and reportedly has a shoddy work history, there is some disagreement as to whether this was due to PTSD.  Indeed, it seems that the Veteran has been less than forthright to his therapists regarding his work history.  See July 2015 assertion from the Veteran's "significant other" that the Veteran "is a hard working man;" and the Veteran's admission during his April 2005 VA examination that he was self employed.  He is also socially involved with family (he was the caretaker of his now deceased parents and currently cares for his aged aunt) and at least one long time friend (a psychologist); is presently involved in a longtime monogamous relationship with a significant other that has spanned more than ten years; and is independent in his activities of daily living.  

The Board finds that much of the Veteran's reports are not credible as they are inconsistent with the results of VA examinations and, according to multiple VA examiners, the Veteran was exaggerating his symptoms, fabricating symptoms, and engaging in manipulative behaviors during his numerous examinations, thereby obfuscating the veracity of his responses.  See, e.g., March 2009 examination report, pp. 5 and 9; and November 2015 examination report, p. 6.  For example, while the Veteran was vague when providing his own recollection of Vietnam during his VA Compensation and Pension examinations, he apparently has no difficulty engaging Vietnam veterans on their recollections of Vietnam.  See, e.g., April 2005 VA examination report, p. 5  The Veteran's vagueness during his clinical assessment was surprising since he has been fully alert and oriented, with no impaired or delusional thought processes or memory loss, throughout the appeal period.  

As for the assertions from the Veteran's doctor friend and the VA staff psychiatrist and staff psychologist regarding the severity of the Veteran's PTSD on his occupational and social functioning, the Board is mindful that these statements are not accompanied by clinical assessment; while the VA examination reports include psychometric results.  And, as stated above, the Veteran has a history of engaging in manipulative behaviors to further his own ends, which undermines the premise upon which his friend's (and the VA therapists) opinions are based.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  The Board accordingly accepts the VA Compensation and Pension examination evidence (that the Veteran's PTSD, alone, is productive of no more than mild to moderate impairment on his occupational and social functioning) as an accurate reflection of the Veteran's PTSD presentation, and rejects that from the three others of record with whom the Veteran has bonded; namely, the VA staff psychiatrist and psychologist, and the Veteran's doctor friend.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (providing that the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence).  

The preponderance of the evidence is therefore against the claim for an increased rating.  The criteria for a disability rating higher than 30 percent for PTSD are therefore not met and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability rating higher than 30 percent for PTSD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


